DETAILED ACTION
This office action addresses Applicant’s response filed on 1 November 2022.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 10-12, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,587,688 to Van Antwerpen in view of US 8,938,700 to Delaye and US 10,867,093 to Blaine.
Regarding claim 1, Van Antwerpen discloses a method comprising:
determining prior to mapping, whether or not the module is timing critical by the EDA tool (Fig. 1, step 105);
restructuring a first candidate structure of the candidate structures for timing optimization by the EDA tool prior to the mapping, in response to the first candidate structure being in a module of the ones of the modules (col. 4, lines 18-61);
restructuring the first candidate structure for area optimization by the EDA tool prior to the mapping, in response to the first candidate structure being in a module other than the ones of the modules (col. 4, lines 49-61; col. 5, lines 55-62);
mapping the logic of the modules of the circuit design to circuit elements of the target IC technology, and placing and routing the circuit elements by the EDA tool (Fig. 3, steps 315, 325, and 330); and
generating implementation data by the EDA tool after the mapping, placing, and routing for making an IC that implements the circuit design (Fig. 3, step 345).
Van Antwerpen does not appear to explicitly disclose pattern matching, by an electronic design automation (EDA) tool prior to mapping logic of modules of a circuit design to a target integrated circuit (IC) technology, structures in the modules to structures that can be optimized for either timing or area to identify candidate structures of the structures in the modules, wherein each candidate structure can be optimized for either timing or area.  Delaye discloses these limitations (Fig. 2, step 204; Fig. 3, steps 302, 310-314; col. 2, lines 43-59).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Van Antwerpen and Delaye, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of identifying optimizable elements and corresponding implementations of the elements optimized for timing, area, or power.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Van Antwerpen discloses optimizing design elements for timing or area based on the timing criticality of the paths or clock domains containing the elements.  Delaye discloses that design elements which can be optimized for either timing or area can first be identified through pattern matching with known optimizable elements that have corresponding implementations optimized for timing, area, or power.  The teachings of Delaye are directly applicable to Van Antwerpen, so that Van Antwerpen’s process would similarly identify elements that are optimizable candidates through pattern matching, and then use known implementations optimized for timing, area, or power based on determination of timing criticality.
Van Antwerpen does not appear to explicitly disclose estimating total delays of the modules of the circuit design by the EDA tool prior to mapping the logic of the modules to the target integrated circuit (IC) technology, and that determining ones of the modules that are timing critical is based on the total delays of the modules and a timing constraint.  However, Van Antwerpen discloses that designation of critical portions can be based on timing information obtained for prior designs (col. 3, lines 15-18 and 30-35).  Persons having ordinary skill in the art, reading Van Antwerpen, would understand that determining criticality based on prior timing information requires comparing timing delays against constraints, because criticality designates those portions of the design where the timing delays violate (or are close to violating) the constraints.  Blaine further discloses estimating total delays of the modules of the circuit design by the EDA tool prior to mapping the logic of the modules to the target integrated circuit (IC) technology, and that determining ones of the modules that are timing critical is based on the total delays of the modules and a timing constraint (col. 4, lines 20-26).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Van Antwerpen, Delaye, and Blaine, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of determining timing critical modules based on estimated delays and constraints.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Van Antwerpen discloses determining timing-critical modules prior to mapping using known timing information, which, as discussed above, implies estimating timing delays and comparing delays against constraints.  Blaine provides explicit disclosure that determining timing criticality is done by estimating delay and comparing against timing constraints, which is directly applicable to Van Antwerpen in the same way, so that Van Antwerpen would similarly determine timing criticality by estimating delays and comparing the delays against timing constraints.
Regarding claim 2, Van Antwerpen does not appear to explicitly disclose that the estimating the total delays includes: determining respective numbers of logic levels to implement the modules of the circuit design; estimating a delay per logic level for the target IC technology; and estimating the total delays as a function of the delay per logic level and the respective numbers of logic levels.  Blaine discloses these limitations (col. 4, lines 20-26).  Furthermore, determining respective numbers of logic levels to implement the module of the circuit design is known (Specification, ¶35).  Motivation to combine remains consistent with claim 1.
Regarding claim 5, Van Antwerpen discloses tagging the ones of the modules for timing optimization in response to determining that the ones of the modules are timing critical (col. 2, lines 60-66);
tagging modules of the circuit design other than the ones of the modules for area optimization (col. 5, lines 55-62);
performing timing optimization on a second candidate structure of the candidate structures after the mapping in response to the second candidate structure being in a module tagged for timing optimization (col. 3, lines 1-3; col. 4, lines 18-29; col. 5, lines 1-4); and
performing area optimization on the second candidate structure after the mapping in response to the second candidate structure being in a module tagged for area optimization (col. 3, lines 1-3; col. 5, lines 1-4 and 55-62).
Regarding claim 10, Van Antwerpen discloses making an operable integrated circuit from the implementation data (Fig. 3, step 345; col. 8, lines 1-3).
Claims 11, 12, and 15 are directed to systems for performing the methods of claims 1, 2, and 5, and are rejected under similar reasoning.  Van Antwerpen further discloses a system comprising one or more processors and a memory to implement the EDA tool that performs the claimed method (Fig. 4).
Regarding claim 20, Van Antwerpen discloses configuring a programmable IC to make an operable circuit from the implementation data (Fig. 3, step 345; col. 8, lines 1-3).

Claims 3, 9, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerpen in view of Delaye, Blaine, and US 6,169,968 to Kabuo.
Regarding claims 3, 9, 13, and 19, Van Antwerpen does not appear to explicitly disclose that the estimating the total delays includes: identifying data path operators in the modules; looking-up stored values indicative of amounts of delay of the data path operators implemented on the target IC technology; and estimating the total delays as the function of the stored values indicative of the amounts of delays of the data path operators.  Kabuo discloses identifying data path operators in the modules (Figs. 6a-7); looking-up stored values indicative of amounts of delay of the data path operators implemented on the target IC technology (Fig. 3); estimating the total delays as the function of the stored values indicative of the amounts of delays of the data path operators (Fig. 5, ST4).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Van Antwerpen, Delaye, Blaine, and Kabuo, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of estimating device delays based on the operators in the device and looking up the logic levels and delays of the operators.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Van Antwerpen discloses determining timing criticality of modules of a design based on known timing information, which, as discussed above, implies determining delays of the modules and comparing the delays against constraints; as further discussed above, Blaine provided explicit disclosure of determining delays of the modules and comparing the delays against constraints.  Kabuo discloses that delays of modules can be further determined by identifying operators and looking up delay-relevant information for the operators.  The teachings of Kabuo are directly applicable to Van Antwerpen, so that Van Antwerpen would similarly look up delay information for operators in a module in order to calculate delays for the module. 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerpen in view of Delaye, Blaine, and US 6,081,914 to Chaudhary.
Regarding claims 4 and 14, Van Antwerpen discloses that the target IC technology is a field programmable gate array (FPGA) (col. 1, lines 6-8), but does not appear to explicitly disclose that the estimating the delay per logic level includes looking-up a previously estimated delay of a lookup table level of the FPGA.  However, Van Antwerpen already discloses looking-up previously estimated timing information of the FPGA (col. 3, lines 26-34), and Chaudhary discloses estimating delay per logic level based on estimated delay of a lookup table level of the FPGA (col. 5, lines 36-39).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Van Antwerpen, Delaye, Blaine, and Chaudhary, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using known LUT delays to estimate delay for an FPGA design.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Van Antwerpen discloses determining timing criticality for an FPGA design based on known timing information, and Blaine further discloses determining criticality based on logic levels and known delays for the logic levels.  Chaudhary discloses that timing information for an FPGA includes delays through LUT levels, which is directly applicable to Van Antwerpen in the same way, so that Van Antwerpen’s lookup of known FPGA timing information would include delays through LUT levels. 

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerpen in view of Delaye, Blaine, and US 7,263,673 to McElvain.
Regarding claims 6 and 16, Van Antwerpen does not appear to explicitly disclose that performing timing optimization includes, in response to the second candidate structure having a first instance of an operator coupled to receive a first operand output from a multiplexer and a second operand from a source other than the multiplexer, and the multiplexer selecting the first operand from two or more alternative operands, removing the first instance of the operator after the multiplexer, and creating two or more instances of the operator coupled to receive the two or more alternative operands, respectively, the two or more instances of the operator coupled to receive the second operand and coupled to provide results as inputs to the multiplexer.  McElvain discloses these limitations (Fig. 9).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Van Antwerpen, Delaye, Blaine, and McElvain, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of optimizing a circuit by moving an operator across a multiplexer.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Van Antwerpen discloses a process for designating a portion of a circuit as timing-critical, and then optimizing the portion; notably, Van Antwerpen explicitly states that any optimization technique can be used (col. 6, lines 56-67).  McElvain discloses the well-known optimization technique of moving a multiplexer forward in a circuit, which is directly applicable to Van Antwerpen in the same way, so that the known optimization technique of moving multiplexers forward would similarly be used as one of Van Antwerpen’s optimizations. 

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerpen in view of Delaye, Blaine, and Stephenson (“Logic Optimization Techniques for Multiplexers”).
Regarding claims 7 and 17, Van Antwerpen does not appear to explicitly disclose that performing timing optimization includes, in response to the second candidate structure specifying a priority multiplexer having a plurality of alternative inputs and a plurality of selector inputs that control selection of one alternative input of the plurality of alternative inputs: specifying two or more units of selection logic, including at least a first unit of selection logic and a second unit of selection logic that operate in parallel, wherein the first unit of selection logic specifies selection of one input of a first subset of the plurality of alternative inputs in response to a first subset of the plurality of selector inputs, and the second unit of selection logic specifies selection of one input of a second subset of the plurality of alternative inputs in response to a second subset of the plurality of selector inputs; and specifying final selection logic that controls selection of one output from the two or more units of selection logic in response to a third subset of the plurality of selector inputs.  Stephenson discloses these limitations (p. 3, section 4.3).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Van Antwerpen, Delaye, Blaine, and Stephenson, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of optimizing a circuit by restructuring a priority multiplexer.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Van Antwerpen discloses a process for designating a portion of a circuit as timing-critical, and then optimizing the portion; notably, Van Antwerpen explicitly states that any optimization technique can be used (col. 6, lines 56-67).  Stephenson discloses the well-known optimization technique of restructuring a priority multiplexer to improve delay, which is directly applicable to Van Antwerpen in the same way, so that the known optimization technique of restructuring a priority multiplexer would similarly be used as one of Van Antwerpen’s optimizations.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerpen in view of Delaye, Blaine, and Stan (“Synchronous Up/Down Counter with Clock Period Independent of Counter Size”).
Regarding claims 8 and 18, Van Antwerpen does not appear to explicitly disclose that performing timing optimization includes, in response to the second candidate structure specifying one counter having a width of N bits and N being greater than a threshold value, replacing the one counter with two or more counters, wherein widths of the two or more counters sum to N bits, and the two or more counters generate different portions of an N-bit counted value.  Stan discloses these limitations (p. 275, section 2, first paragraph; p. 276, first and second paragraphs).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Van Antwerpen, Delaye, Blaine, and Stan, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of optimizing a circuit by partitioning a long counter.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Van Antwerpen discloses a process for designating a portion of a circuit as timing-critical, and then optimizing the portion; notably, Van Antwerpen explicitly states that any optimization technique can be used (col. 6, lines 56-67).  Stan discloses the well-known optimization technique of partitioning a long counter to improve performance, which is directly applicable to Van Antwerpen in the same way, so that the known optimization technique of partitioning a long counter would similarly be used as one of Van Antwerpen’s optimizations.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3 December 2022




/ARIC LIN/            Examiner, Art Unit 2851